Per Curiam.

The order appealed from should be affirmed.
As the dissent indicates, this infant’s action was characterized by very severe injuries but liability so doubtful that it was practically nonexistent. Experience shows that settlement of such a claim is prompted somewhat by the charity of the defendant’s representatives but mostly by the fear of what the sympathy of the jurors will prompt them to find. Specifically, this would be a finding against the facts which, though it might be upset on appeal, would only be corrected by the expenditure of money and effort and would very likely leave the defendant to face the same procedure in one or more subsequent trials. It is one of the inadequacies of our trial system that such a condition not only exists but is far from uncommon. The dissent rightly points out that many lawyers will not take a case of this character. When experienced counsel do, they should anticipate that the compensation for so doing will be minimal. This is not a situation where the efforts of counsel have created a fund where without those efforts no fund would be discernible. The fund here was created by the economic pressure of having to resist at considerable cost a claim not justified in law. The fact that such a situation arises through the inability of a defendant to recoup his expenses does not make it any more palatable. In the circumstances, it cannot be said there was an abuse of discretion on the part of the trial court.
The order should be affirmed, without costs and disbursements.